          Case 1:20-mj-10966-UA Document 3 Filed 11/02/20 Page 1 of 1

                                                                                    March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               X
UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                              VIDEOCONFERENCE
                     -v-
                                                                   -CR-               (     )(         )
DEQUAN HOOD                ,                                     20mj10966
                               Defendant(s).
                                               X

Defendant DEQUAN HOOD                                  hereby voluntarily consents to
participate in the following proceeding via videoconferencing:
X      Initial Appearance/Appointment of Counsel

       Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)
X      Preliminary Hearing on Felony Complaint

       Bail/Revocation/Detention Hearing

       Status and/or Scheduling Conference

       Misdemeanor Plea/Trial/Sentence



                                                   Amy Lester
                                                                      Digitally signed by Amy Lester
                                                                      Date: 2020.11.02 09:01:25
                                                                      -05'00'

Defendant’s Signature                              Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Dequan Hood                                        Amy Lester
Print Defendant’s Name                             Print Defense Counsel’s Name


This proceeding was conducted by reliable videoconferencing technology.


 11/2/2020
Date                                               U.S. Magistrate Judge
